Citation Nr: 1625058	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  11-29 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether new and material evidence has been presented to reopen a service connection claim for a traumatic brain injury (TBI) with memory problems; and if so, whether service connection may be granted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel





INTRODUCTION

The Veteran served in the Army from February 1991 to June 1991 and again from June 2004 to November 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

As discussed in further detail below, the Board is reopening the claim for service connection for a TBI with memory problems because new and material evidence has been received; however, as further development is needed prior to adjudication, the merits of the issue are addressed in the REMAND portion of the decision below and the claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a rating decision issued in December 2008, the RO denied service connection for a TBI with memory problems and in a letter dated later that month, the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

2.  Evidence received since the December 2008 RO decision relates to an unestablished fact necessary to substantiate the claim for service connection for a TBI with memory problems and is not cumulative or redundant of evidence already of record.






CONCLUSIONS OF LAW

1.  The December 2008 RO rating decision that denied service connection for a TBI with memory problems is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R.           § 20.1103 (2015).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a TBI with memory problems.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his previously denied claim of service connection for a TBI with memory problems.

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

In this case, the Veteran did not file an NOD with the December 2008 rating decision that denied service connection for a TBI with memory problems and no additional evidence pertinent to the issue was physically or constructively associated with the claims file within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the December 2008 rating decision became final based on the evidence then of record.  38 U.S.C.A.    §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

Where, as here, a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).  Moreover, where, as here, the prior final decision was an unappealed RO rating decision, the United States Court of Appeals for the Federal Circuit has held that "the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the Board must now consider whether new and material evidence has been submitted to reopen the previously denied claim.

In making this determination, the Board must review all of the evidence submitted since the last final rating decision.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  New evidence will raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Id. at 117.  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence submitted since the final decision includes a January 2011 medical opinion from a private clinical psychologist stating that the Veteran suffered from "mild overall reduction in neurocognitive functioning, as compared with estimated premorbid abilities.  Mild to moderate deficits in attentional processes were the most significant deficits in evidence, with a notable related decrease in speed of cognitive processing.  These attentional difficulties appear to contribute to [the Veteran's] difficulty in functional memory."  The psychologist further explained that the Veteran's functional difficulties were exacerbated by his posttraumatic stress disorder.  

The basis of the final December 2008 denial was the absence of residuals of a TBI.  The January 2011 medical opinion was not previously submitted to agency decision makers, raises the question of secondary service connection,  and relates to an unestablished fact necessary to substantiate the claim.  It is therefore new and material.  Shade, 24 Vet. App. at 118.  The Board reopens the Veteran's claim of entitlement to service connection for a TBI with residual memory problems for a de novo review on the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a TBI with residual memory problems; to this extent the appeal is granted.



REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A.     § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that he suffers from residuals of a TBI related to his military service.  In this regard, the evidence of record documents an incident in August 2003 where the Veteran suffered a contusion as the result of a tree branch striking him in the head while executing a training exercise.  The Veteran's service treatment records document no loss of consciousness, nausea or vomiting and that the Veteran's cognition was within normal limits, however the Veteran did report mild headache pain at the time of the incident.  Post-service the Veteran reported that he did lose consciousness for approximately fifteen seconds immediately following the incident in August 2003, and that he suffered a concussion.  In addition, the Veteran reported that he suffered from memory problems or lapses as well as headaches.  An August 2008 VA examiner found no clinical evidence for residuals of a TBI, and stated "no diagnosis at this time."  The examiner stated that the Veteran "did not present today with outward manifestations of cognitive or memory issues."  The Veteran's claim was denied in December 2008 as the Veteran was not shown to have residuals of a TBI. 

The January 2011 opinion by a private clinical psychologist noted that the Veteran reported that he lost consciousness after the August 2003 incident and that a private physician diagnosed him with a concussion.  The Veteran reported nausea and headaches immediately after his head injury, but that such symptoms resolved; however, problems with attention, concentration, organization, and memory persisted.  The psychologist opined that the Veteran suffered from "overall reduction in neurocognitive functioning."  Given these findings, and the Veteran's history, another examination is indicated to understand the cause of the Veteran's symptoms and whether they may be related to service or service connected disability.  

In addition, the Veteran reported that he was treated after the August 2003 incident by a private physician and was diagnosed with a concussion.  Such records are not in the file, on remand, the AOJ should attempt to obtain such records and associate them with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claim and provide any necessary authorization forms so as to allow VA to obtain private records, to include records from the private physician that the Veteran reports treated him after the August 2003 incident.  After receiving any necessary authorization forms, the AOJ should obtain all identified records.  All reasonable attempts should be made to obtain any identified records and noted in the claims file, to include following the procedures set forth in 38 C.F.R.     § 3.159.  For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

2.  After all outstanding records have been associated with the record, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his reduced neurocognitive functioning and memory and attention deficits.  The claims file should be made available for review of the Veteran's pertinent medical history.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted.

In determining the etiology of the Veteran's symptoms, the examiner should include opinions as to the following:

(A)  Whether the Veteran's reduced neurocognitive functioning and memory and attention deficits are due to in-service disease or injury, including his 2003 head contusion; 

(B)  whether the Veteran's reduced neurocognitive functioning and memory and attention deficits represent  symptoms of the Veteran's PTSD;  

(C)  whether the Veteran's reduced neurocognitive functioning and memory and attention deficits represent a disability distinct from PTSD, but which disability was caused or aggravated by the Veteran's PTSD; and 

(D) whether the Veteran's reduced neurocognitive functioning and memory and attention deficits represent symptoms of an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  

The rationale for the examiner's conclusions should be set forth.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


